Title: To George Washington from Daniel Brodhead, 14 September 1780
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Sepr 14th 1780
                        
                        I am honored with your favor of the 4th of July; and cannot avoid feeling most sensibly, the neglect, or want
                            of resources, to enable your Excellency, and those who have the Honor of commanding under you, to act offensively against
                            the Enemy. I am happy however, to find that our good Allies afford us aid, and have a happy presage that with the smiles
                            of divine Providence your Excellency will be enabled to drive the Enemy out of our Country.
                        The French Inhabitants of Detroit are much in our Interest, and wish most heartily to see an American force
                            approaching. I really believe, that twelve hundred well appointed Men would carry that place, without great difficulty.
                            And I wish for nothing more, when circumstances will admit, than the Honor of making the attempt.
                        The whole Garrison with Sergeants to lead them, came to my Quarters a few days ago to represent that they had
                            not received any bread for five days together. Their Conduct was civil & respectfull, & upon being told
                            that every possible exertion was making to prevent their further suffering, they returned, in good order, to their
                            Quarters.
                        I make use of every fair method, and some times a little compulsion, to obtain a temporary supply. But with
                            my best endeavours I am very apprehensive, we shall be great sufferers, before your requisitions are complied with.
                        Both Gamble & Davis, who were under sentence of Death, and who well deserved their Fate, have been
                            suffered to make their Escape out of the Guard House, although they were ironed, on hands & feet. I ordered the
                            officers who commanded the Guards under arrest for neglect of Duty. One of them is tried
                            & acquitted, the other remains to be tried. Colo. Gibson was appointed President of the Genl Court Martial ordered
                            by your Excellency, and the same Court remains, untill it is your pleasure to disolve it. I have the Honor to be with the
                            sincerest wish for your success, your Excellencies most Obedt Servt
                        
                            Daniel Brodhead
                        
                        
                            P.S. I have taken the liberty to inclose an extract from a Letter I lately received from the Revd Mr
                                Hackenwelder. Two Indians who were sent from the Moravian Towns with messages to Sandusky report, that almost all the
                                Wyondot party consisting of thirty odd warriors, were killed & wounded by the party sent to attack them.
                        
                        
                            D.B.

                        
                     Enclosure
                                                
                            
                                
                                    c.14 September 1780
                                
                            
                            I was informed by the day before Yesterday by a man who came from the Wyondott Towns that somewhere about
                                the mouth of yellow Creek, a party of Wyondots Crossing the River on Rafts were attackd by a party of
                                white men when Eight of the Indians were killed on the spot and two besides Mortaly wounded, one of which has died
                                since, the other being Carried  to Detroit.
                        
                        
                    